DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4 & 5 of copending Application No. 17/092408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 & 4 of the instant application are anticipated by claims 1 , 3, 4 & 5 of copending Application No. 17/092408. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2 & 4-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Toshiyuki et al. (JP 2004-114380).
Toshiyuki et al disclose the following claimed limitations:
*Re clm 1, a liquid droplet ejection device (Abst., figs 1-4);
* at least one first liquid droplet ejection unit/152, W,Y,M,C,K/ including a first liquid holding unit and a first tip/small nozzle/, the first liquid holding unit being configured to hold a first liquid, and the first tip being configured to eject the first liquid as a first liquid droplet onto
an object/recording medium, 0/ (paras 0186-0189,clms 1-22,  figs 2-4);
	* at least one second liquid droplet ejection unit/152, W,Y,M,C,K/ including a second liquid holding unit and a second tip/large nozzle/, the second liquid holding unit being configured to hold a second liquid, and the second tip being configured to eject the second liquid
as a second liquid droplet having different characteristics from the first liquid droplet onto the object (paras 0186-0189, clms 1-22, figs 2-4);
	* an object holding unit/1511/ configured to hold the object onto which the first liquid and the second liquid are ejected (paras 0186-0189, figs 2-4);
	* a driving unit/153/ configured to move the first tip and the second tip in a first
direction relative to the object holding unit, (paras 0186-0189, figs 2-4);
* wherein an inner diameter of the second tip is larger than an inner diameter of the
first tip, the first tip and the second tip are arranged along the first direction, and
the second tip is arranged behind the first tip (paras 0186-0189, clm 1- 7, figs 2-4).

	* Re clm 2, wherein an ejection amount of the second liquid droplet by the at least one second liquid droplet ejection unit per unit time is more than an ejection amount of the first


	* Re clm 4, wherein the at least one first liquid droplet ejection unit includes a plurality of first liquid droplet ejection units provided in the direction intersecting the first direction, (paras 0186-0189, clms 1- 22, figs 2-4);
* the at least one second liquid droplet ejection unit includes a plurality of second liquid droplet ejection units provided in the direction intersecting the first direction (paras 0186-0189, clms 1- 22, figs 2-4).

* Re clm 5, a liquid droplet ejection method (Abst., figs 2-4);
* ejecting a first liquid droplet onto a first region of an object (paras 0186-0189, clms 1- 22, figs 2-4);
* ejecting a second liquid droplet having different characteristics from the first liquid droplet with second ejection amount more than first ejection amount of the first liquid droplet onto the first region so as to be contacted with the ejected first liquid droplet (paras 0186-0189, clms 1- 22, figs 2-4);
* ejecting the first liquid droplet onto a second region different from the first region in synchronization with ejecting the second liquid droplet into the first region (paras 0186-0189, clms 1- 22, figs 2-4).

* Re clm 6, wherein at least a part of the first liquid droplet is fixed to the object before the second ejected droplet is ejected (paras 0186-0189, clms 1- 22, figs 2-4).


* Re clm 8, wherein a solvent of the first liquid droplet and a solvent of the second liquid droplet are the same kind of liquid (paras 0186-0189, clms 1- 22, figs 2-4).

Allowable Subject Matter
5.	Claims 3 & 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of a liquid drop ejection device that includes wherein the at least one first liquid droplet ejection unit has an electrostatic ejection type nozzle head; and the at least one second liquid droplet ejection unit has a piezo type nozzle head. It is this limitation found in each of the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 9 is the inclusion of a method steps of a liquid drop ejection device that includes wherein the first liquid droplet does not include particles, and the second liquid droplet includes particles. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 


Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853